Exhibit 10.2

SEVENTH AMENDMENT AND JOINDER
TO THE
THIRD AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT




This SEVENTH AMENDMENT AND JOINDER TO THE THIRD AMENDED AND RESTATED RECEIVABLES
PURCHASE AGREEMENT (this “Amendment”), dated as of November 6, 2012, is entered
into by and among the following parties:
(i)CARDINAL HEALTH FUNDING, LLC, a Nevada limited liability company (the
“Seller”);
(ii)GRIFFIN CAPITAL, LLC, a Nevada limited liability company (“Griffin” and,
together with the Seller, the “Seller Parties” and each, a “Seller Party”);
(iii)WELLS FARGO BANK, N.A. (“WF”) as a Financial Institution and as the
Managing Agent for WF’s Purchaser Group;
(iv)LIBERTY STREET FUNDING LLC (“Liberty Street”), as a Conduit;
(v)THE BANK OF NOVA SCOTIA (“BNS”), as the Related Financial Institution for
Liberty Street and as the Managing Agent for Liberty Street’s Purchaser Group;
(vi)WINDMILL FUNDING CORPORATION (“Windmill”), as an exiting Conduit;
(vii)THE ROYAL BANK OF SCOTLAND PLC (“RBS”), as the exiting Related Financial
Institution for Windmill and as the exiting Managing Agent for Windmill’s
Purchaser Group;
(viii)ATLANTIC ASSET SECURITIZATION LLC (“Atlantic”), as an exiting Conduit;
(ix)CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK NEW YORK BRANCH (“Credit
Agricole”), as the exiting Related Financial Institution for Atlantic and as the
exiting Managing Agent for Atlantic’s Purchaser Group;
(x)MARKET STREET FUNDING LLC (“Market Street”), as a new Conduit;
(xi)PNC BANK, NATIONAL ASSOCIATION (“PNC”), as the new Related Financial
Institution for Market Street and as the new Managing Agent for Market Street’s
Purchaser Group;
(xii)VICTORY RECEIVABLES CORPORATION (“Victory”), as a Conduit; and
(xiii)THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH (“BTMUNY”), as the
Related Financial Institution for Victory, as Managing Agent for Victory’s
Purchaser Group and as the Agent.






--------------------------------------------------------------------------------




PRELIMINARY STATEMENTS
WHEREAS, the parties hereto (other than PNC and Market Street) are parties to
that certain Third Amended and Restated Receivables Purchase Agreement, dated as
of November 19, 2007 (as amended, supplemented or otherwise modified from time
to time, the “Receivables Purchase Agreement”);
WHEREAS, as of the date hereof, there is no accrued and unpaid Yield due to
Windmill, RBS, Atlantic or Credit Agricole, and there is no Capital outstanding;
WHEREAS, each of Market Street, as a Conduit, and PNC, as the Related Financial
Institution for Market Street and as the Managing Agent for Market Street’s
Purchaser Group, desires to become a party to the Receivables Purchase
Agreement;
WHEREAS, the parties hereto desire to adjust the Purchasers’ respective Conduit
Purchase Limits and Commitments as set forth herein; and
WHEREAS, the parties hereto desire to amend the Receivables Purchase Agreement
as set forth herein.
NOW, THEREFORE, in consideration of the premises herein contained and for other
good and valuable consideration, the receipt and adequacy of which the parties
hereto hereby acknowledge, the parties hereto agree as follows:
Section 1.    Definitions. Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings assigned thereto in the
Receivables Purchase Agreement.
Section 2.    Joinder of Market Street and PNC to the Receivables Purchase
Agreement.
(a)    Market Street as a Conduit. From and after the date hereof, Market Street
shall be a Conduit party to the Receivables Purchase Agreement for all purposes
thereof and of the other Transaction Documents as if Market Street were an
original party to the Receivables Purchase Agreement, and Market Street assumes
all related rights and agrees to be bound by all of the terms and provisions
applicable to Conduits and contained in the Receivables Purchase Agreement and
the other Transaction Documents. Market Street confirms that (i) it has received
a copy of the Receivables Purchase Agreement and copies of such other
Transaction Documents, and other documents and information as it has requested
and deemed appropriate to make its own credit analysis and decision to enter
into this Amendment and the Receivables Purchase Agreement and (ii) it will,
independently and without reliance upon the Agent, any other Conduit, any
Managing Agent, any Financial Institution or any other Purchaser and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Receivables Purchase Agreement and the other Transaction Documents.
(b)    PNC as a Financial Institution. From and after the date hereof, PNC shall
be the Related Financial Institution for Market Street party to the Receivables
Purchase Agreement



2

--------------------------------------------------------------------------------




for all purposes thereof and of the other Transaction Documents as if PNC were
an original party to the Receivables Purchase Agreement, and PNC assumes all
related rights and agrees to be bound by all of the terms and provisions
applicable to Financial Institutions contained in the Receivables Purchase
Agreement and the other Transaction Documents. PNC confirms that (i) it has
received a copy of the Receivables Purchase Agreement and copies of such other
Transaction Documents, and other documents and information as it has requested
and deemed appropriate to make its own credit analysis and decision to enter
into this Amendment and the Receivables Purchase Agreement and (ii) it will,
independently and without reliance upon the Agent, any Conduit, any Managing
Agent, any other Financial Institution or any other Purchaser and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the
Receivables Purchase Agreement and the other Transaction Documents.
(c)    Appointment of PNC as Managing Agent of Market Street’s Purchaser Group.
Pursuant to and in accordance with Section 13.1 of the Receivables Purchase
Agreement, each of Market Street and PNC hereby designates PNC as, and PNC
hereby agrees to perform the duties and obligations of, the Managing Agent for
Market Street’s Purchaser Group. From and after the date hereof, PNC shall be a
Managing Agent party to the Receivables Purchase Agreement, for all purposes of
the Receivables Purchase Agreement and the other Transaction Documents as if PNC
were an original party to the Receivables Purchase Agreement, and PNC assumes
all related rights and agrees to be bound by all of the terms and provisions
applicable to Managing Agents contained in the Receivables Purchase Agreement
and the other Transaction Documents.
(d)    Commitments and Conduit Purchase Limits of Market Street’s Purchaser
Group. Effective as of the date hereof, PNC’ Commitment, as Related Financial
Institution for Market Street, shall be $150,000,000, and Market Street’s
Conduit Purchase Limit shall be $150,000,000.
(e)    Consent to Joinder. Each of the parties hereto consents to the foregoing
joinder of Market Street and PNC as parties to the Receivables Purchase
Agreement and waives any otherwise applicable conditions precedent thereto under
the Receivables Purchase Agreement and the other Transactions Documents (other
than as set forth herein).
Section 3.    Removal of Windmill’s Purchaser Group.
(a)    Removal. For all purposes of the Receivables Purchase Agreement and the
other Transaction Documents, effective on the date hereof, each of Windmill and
RBS shall cease to be a Conduit, a Financial Institution or a Managing Agent (as
applicable) party to the Receivables Purchase Agreement or the Fee Letter and
shall no longer have any obligations or rights under the Receivables Purchase
Agreement or any other Transaction Document (other than such obligations and
rights which by their express terms survive termination thereof).
(b)    Consent to Removal. Each of the parties hereto consents to the foregoing
removal of Windmill and RBS as parties to the Receivables Purchase Agreement and
the Fee Letter and waives any otherwise applicable conditions precedent thereto,
including any notice



3

--------------------------------------------------------------------------------




requirements, under the Receivables Purchase Agreement and the other
Transactions Documents (other than as set forth herein).
Section 4.    Removal of Atlantic’s Purchaser Group.
(a)    Removal. For all purposes of the Receivables Purchase Agreement and the
other Transaction Documents, effective on the date hereof, each of Atlantic and
Credit Agricole shall cease to be a Conduit, a Financial Institution or a
Managing Agent (as applicable) party to the Receivables Purchase Agreement or
the Fee Letter and shall no longer have any obligations or rights under the
Receivables Purchase Agreement or any other Transaction Document (other than
such obligations and rights which by their express terms survive termination
thereof).
(b)     Consent to Removal. Each of the parties hereto consents to the foregoing
removal of Atlantic and Credit Agricole as parties to the Receivables Purchase
Agreement and the Fee Letter and waives any otherwise applicable conditions
precedent thereto, including any notice requirements, under the Receivables
Purchase Agreement and the other Transactions Documents (other than as set forth
herein).
Section 5.    Amendments to the Receivables Purchase Agreement. The Receivables
Purchase Agreement is hereby amended as follows:
(a)    The Receivables Purchase Agreement is amended by replacing the phrase
“governmental authority” with the capitalized term “Governmental Authority”.
(b)    Section 2.1 of the Receivables Purchase Agreement is amended by deleting
the parenthetical “(which fees collectively shall be sufficient to pay all fees
owing to the Financial Institutions)” where it appears therein.
(c)    Article III of the Receivables Purchase Agreement is renamed “Conduit
Funding”.
(d)    Section 3.1 of the Receivables Purchase Agreement is amended by deleting
the final sentence thereof.
(e)    Sections 3.2 and 3.3 of the Receivables Purchase Agreement are amended by
replacing the phrase “Conduit Costs” where it appears therein and substituting
the phrase “CP Costs” therefor.
(f)    Section 5.1(k) of the Receivables Purchase Agreement is amended and
restated as follows:
(k)    Not an Investment Company. Such Seller Party is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or any successor statute.
(g)    Section 5.1 of the Receivables Purchase Agreement is amended by adding
the following as a new clause (p) immediately following clause (o):



4

--------------------------------------------------------------------------------




(p)    OFAC. Such Seller Party is not a Sanctioned Person. To such Seller
Party’s knowledge, no Obligor was a Sanctioned Person at the time of origination
of any Receivable owing by such Obligor. Such Seller Party and its Affiliates:  
(i) have less than 10% of their assets in Sanctioned Countries; and (ii) derive
less than 10% of their operating income from investments in, or transactions
with Sanctioned Persons or Sanctioned Countries. Neither such Seller Party nor
any of its Subsidiaries engages in activities related to Sanctioned Countries
except for such activities as are (A) specifically or generally licensed by
OFAC, or (B) otherwise in compliance with OFAC’s sanctions regulations.
(h)    Section 6.2(i) of the Receivables Purchase Agreement is amended by adding
the phrase “in all material respects” immediately after the phrase “are true and
correct” where it appears therein.
(i)    Section 7.1(d) of the Receivables Purchase Agreement is amended by
replacing the amount “$30,000” where it appears therein and substituting the
amount “$35,000”.
(j)    Section 7.1(i)(xvii) of the Receivables Purchase Agreement is amended and
restated as follows:
(xvii)    take such other actions as are necessary on its part to ensure that
the facts and assumptions set forth in the opinion issued by counsel for Seller,
in connection with the closing the Original Agreement or any amendment thereto
and relating to substantive consolidation issues, and in the certificates
accompanying such opinion, remain true and correct in all material respects at
all times.
(k)    Section 7.1(k) of the Receivables Purchase Agreement is amended and
restated as follows:
(k)    Taxes. Such Seller Party will file all Tax returns and reports required
by law to be filed by it and will promptly pay all Taxes and governmental
charges at any time owing and required by law to be paid by it including with
respect to the Receivables, except any such Taxes which are not yet delinquent
or are being diligently contested in good faith by appropriate proceedings and
for which adequate reserves in accordance with generally accepted accounting
principles shall have been set aside on its books.
(l)    Section 9.1(c)(iii) of the Receivables Purchase Agreement is amended by
replacing the amount “$50,000,000” where it appears therein and substituting the
amount “$100,000,000”.
(m)    Section 10.1(A) of the Receivables Purchase Agreement is amended by
deleting the word “taxes” where it appears therein.



5

--------------------------------------------------------------------------------




(n)    Section 10.1(B)(iii) of the Receivables Purchase Agreement is amended and
restated as follows:
(iii)    Excluded Taxes and Taxes;
(o)    Section 10.2(a) of the Receivables Purchase Agreement is amended by
adding the phrase “or any Specified Regulation” immediately following the phrase
“after the date hereof” where it appears therein.
(p)    Section 10.2(a)(i) of the Receivables Purchase Agreement is amended by
(i) replacing the phrase “a Funding Source to any tax, duty or other change”
where it appears therein and substituting the phrase “an Affected Party to any
Taxes (other than (i) Taxes indemnified under Section 10.4, (ii) Taxes
attributable to such Affected Party’s failure to comply with Section 10.4(d),
and (iii) Excluded Taxes)” and (ii) replacing the phrase “Funding Source” where
it appears therein and substituting the phrase “Affected Party”.
(q)    Sections 10.2(a)(ii)-(v) of the Receivables Purchase Agreement are
amended by replacing the phrase “Funding Source” where it appears therein and
substituting the phrase “Affected Party”.
(r)    Sections 10.2(a)(A)-(C) of the Receivables Purchase Agreement are amended
by replacing the phrase “Funding Source” where it appears therein and
substituting the phrase “Affected Party”.
(s)    Section 10.2(a)(A)(2) of the Receivables Purchase Agreement is amended by
adding the word “a” immediately before the phrase “Financial Institution” where
it appears therein.
(t)    The final paragraph of Section 10.2(a) of the Receivables Purchase
Agreement by (i) by replacing the phrase “Funding Source” where it appears
therein and substituting the phrase “Affected Party”, (ii) by replacing the
phrase “Affected Party or Indemnified Party” where it appears therein and
substituting the phrase “Affected Party” therefor.
(u)    Section 10.2(b) of the Receivables Purchase Agreement is amended and
restated as follows:
(b)    In determining any amount provided for or referred to in this
Section 10.2, no Managing Agent may claim or receive, on behalf of the Affected
Parties in, or related to, its Purchaser Group, reimbursement or compensation
for amounts under this Section 10.2 that would result in (i) the total
compensation (inclusive of Yield and fees and after giving effect to the payment
of such amounts under this Section 10.2 and imposition of the related additional
or increased costs or reduction in the rate of return on Capital) received, in
the aggregate, by all such Affected Parties, exceeding (ii) the total
compensation (inclusive of Yield and fees) that would have been payable to all
such Affected Parties immediately prior to such Regulatory Change or



6

--------------------------------------------------------------------------------




Specified Regulation, as the case may be. Subject to the nine-month limitation
set forth in the last sentence of Section 10.2(a), amounts payable by Seller
under this Section 10.2(b) may be demanded at any time without regard to the
timing of issuance of any financial statement by any Affected Party.
(v)    Section 10 of the Receivables Purchase Agreement is amended by adding the
following as a new Section 10.4 immediately following Section 10.3:
Section 10.4 Taxes.
(a)    All payments by or on account of the Seller or the Servicer hereunder or
under any Transaction Document shall be made free and clear of and without
deduction for any and all Taxes, except as required by applicable Law. If any
Law shall require the deduction or withholding of any Taxes from or in respect
of any sum payable hereunder or under any Transaction Document, (i) except to
the extent such Taxes are attributable to the applicable Affected Party’s
failure to comply with Section 10.4(d), the sum payable by the Seller or the
Servicer, as the case may be, shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 10.4) the applicable Affected Party receives an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Seller or the Servicer, as the case may be, shall make such deductions,
(iii) the Seller or the Servicer, as the case may be, shall pay the full amount
deducted to the relevant authority in accordance with applicable Law and
(iv) the Seller or the Servicer, as the case may be, shall furnish to the Agent
the original or a certified copy of a receipt or other documentation reasonably
acceptable to the Agent evidencing payment thereof within thirty (30) days after
such payment is made.
(b)    In addition, the Seller hereby agrees to pay any present or future stamp,
court, documentary, intangible, recording, filing or similar Taxes and any other
excise or property Taxes, charges or similar levies which arise from any payment
made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt under, or otherwise with respect to, this
Agreement or any Transaction Document (“Other Taxes”).
(c)    The Seller hereby agrees to indemnify each Affected Party for the full
amount of Taxes or Other Taxes (including, without limitation, any Taxes or
Other Taxes imposed on amounts payable under this Section 10.4) withheld or
deducted on payments to, or paid by, such Affected Party and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto. Notwithstanding the preceding sentence, Seller shall not be obligated
to indemnify any Affected Party for any Taxes or any liability arising therefrom
or with respect thereto to the extent such Taxes or liabilities



7

--------------------------------------------------------------------------------




are attributable to such Affected Party’s failure to comply with Section
10.4(d). Payments due under this indemnification shall be made within 30 days of
the date the applicable Affected Party makes demand therefor pursuant to clause
(f) of this Section 10.4.
(d)    Any Affected Party that is entitled to an exemption from or reduction of
withholding Tax with respect to payments under this Agreement or any Transaction
Document pursuant to the Law of any relevant jurisdiction shall deliver to each
of Seller, the Servicer and the Agent, at the time or times prescribed by
applicable Law, such properly completed and executed documentation prescribed by
applicable Law as will permit such payments to be made without withholding or at
a reduced rate. Notwithstanding anything to the contrary in the preceding
sentence, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 10.4(d)(i), (ii) and (iii)) shall
not be required if in the Affected Party’s reasonable judgment such completion,
execution or submission would subject such Affected Party to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Affected Party. Without limiting the generality of
the foregoing:
(i)    Each Affected Party this is a “United States person” as defined in
Section 7701(a)(30) of the Code (each a “U.S. Affected Party”), on or prior to
November 6, 2012 (or, in the case of any such U.S. Affected Party that is not a
party hereto on such date, on or prior to the date on which such U.S. Affected
Party first becomes entitled to any payment under this Agreement or any
Transaction Document), shall deliver to each of Seller, the Servicer and the
Agent, a duly completed and executed copy of U.S. Internal Revenue Service Form
W-9 certifying that such U.S. Affected Party is exempt from U.S. federal backup
withholding Tax.
(ii)    Each Affected Party that is not a “United States person” as defined in
Section 7701(a)(30) of the Code (each a “Non-U.S. Affected Party), on or prior
to November 6, 2012 (or, in the case of any such Non-U.S. Affected Party that is
not a party hereto on such date, on or prior to the date on which such Non-U.S.
Affected Party first becomes entitled to any payment under this Agreement or any
Transaction Document), shall deliver to Seller, the Servicer and the Agent (A) a
duly completed and executed copy of U.S. Internal Revenue Service Form W-8BEN
certifying that such Affected Party is entitled to receive payments under this
Agreement from the Seller, the Servicer and the Agent without deduction or
withholding of any U.S. federal withholding Taxes; (B) a duly completed and
executed copy of U.S. Internal Revenue Service Form W-8ECI certifying that such
Affected Party is entitled to receive payments under this Agreement from the
Seller, the Servicer and the Agent without deduction or withholding of any U.S.
federal withholding Taxes; or (C) if such Non-U.S. Affected Party is not the



8

--------------------------------------------------------------------------------




beneficial owner, a duly completed and executed copy of U.S. Internal Revenue
Service Form W-8IMY, accompanied by duly completed and executed copies of U.S.
Internal Revenue Service Forms W-8ECI, W-8BEN, W-9 and/or other certification
documents from the beneficial owners, as applicable. Each Non-U.S. Affected
Party, on or prior to November 6, 2012 (or, in the case of any such Non-U.S.
Affected Party that is not a party hereto on such date, on or prior to the date
on which such Non-U.S. Affected Party first becomes entitled to any payment
under this Agreement or any Transaction Document), shall deliver to Seller, the
Servicer and the Agent a duly completed and executed copy of any other form or
documentation prescribed by applicable Law as a basis for claiming exemption
from U.S. federal withholding Tax, together with such supplementary
documentation as may be prescribed by applicable Law to permit Seller, the
Servicer and the Agent to determine the withholding or deduction required to be
made.
(iii)    If a payment made to an Affected Party under any Transaction Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such
Affected Party were to fail to comply with the applicable reporting requirements
of FATCA (including those contained in Section 1471(b) or 1472(b) of the Code,
as applicable), such Affected Party shall deliver to the Seller and the Agent at
the time or times prescribed by law and at such time or times reasonably
requested by the Seller or the Agent such documentation prescribed by applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Seller or the Agent as may
be necessary for the Seller and the Agent to comply with their obligations under
FATCA and to determine that such Affected Party has complied with such Affected
Party’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (h), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Affected Party shall promptly deliver to each of Seller, the Servicer and
the Agent updates, renewals or additional copies, duly completed and executed,
of any form or other documentation (or any successor thereto) contemplated by
this Section 10.4(d) (A) from time to time as reasonably requested by Seller,
the Servicer or the Agent, and (B) on or before the date that such form or other
documentation expires or becomes obsolete or inaccurate.
(e)    Without limiting Section 11.6, each Financial Institution and Managing
Agent shall severally indemnify the Agent, within ten (10) days after demand
therefor, for (i) any Taxes attributable to such Financial Institution (or to
any member of its Purchaser Group or any related Affected Party) (but only to
the extent that neither the Seller nor the Servicer has already indemnified the
Agent for such Taxes pursuant to this Section 10.4



9

--------------------------------------------------------------------------------




and without limiting the obligation of the Seller or the Servicer to do so), and
(ii) any Excluded Taxes attributable to such Financial Institution or Managing
Agent (or to any member of its Purchaser Group or any related Affected Party),
in each case, that are payable or paid by the Agent in connection with any
Transaction Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Financial Institution or Managing
Agent by the Agent shall be conclusive absent manifest error. Each Purchaser and
Managing Agent hereby authorizes the Agent to set off and apply any and all
amounts at any time owing to such Purchaser or Managing Agent under any
Transaction Document or otherwise payable by the Agent to such Purchaser or
Managing Agent from any other source against any amount due to the Agent under
this clause (e).
(f)    Each Managing Agent shall deliver a written statement to Seller, the
Servicer and the Agent as to the amount due, if any, to the Purchasers in its
Purchaser Group and any related Affected Parties under this Section 10.4. Such
written statement shall set forth in reasonable detail the calculations upon
which such Managing Agent determined such amount and shall be final, conclusive
and binding on Seller, the Servicer and the Agent in the absence of manifest
error. Unless otherwise provided herein, the amount specified in such written
statement shall be payable on demand after receipt by the Seller of such written
statement.
(g)    If any party determines, in its sole discretion (exercised in good
faith), that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 10.4 (including by the payment of
additional amounts pursuant to this Section 10.4), it shall pay to such
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such indemnifying party
under this Section 10.4 with respect to the Taxes giving rise to such refund),
net of all reasonable out-of-pocket expenses of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the indemnifying party,
upon the request of the indemnified party, agrees to repay the amount paid over
to it pursuant to this clause (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to such indemnified party in the
event such indemnified party is required to repay such refund to such
Governmental Authority. This clause (g) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to any other party or Person.
Notwithstanding anything herein to the contrary, in no event will any
indemnified party be required to pay any amount pursuant to this clause



10

--------------------------------------------------------------------------------




(g) the payment of which would place such indemnified party in a less favorable
net after-Tax position than the indemnified party would have been if the Taxes
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.
(h)    Each party’s obligations under this Section 10.4 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, an Affected Party, subject to the provisions of Section 11.8 and
Section 12.1, respectively, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Transaction
Document.
(w)    Clause (ii) of the second parenthetical in Section 12.1(a) of the
Receivables Purchase Agreement is amended by replacing the phrase “Conduit’s
Conduit Costs or on such commercial paper conduit’s cost of funds, respectively”
where it appears therein and substituting the phrase “assignee’s CP Rate”
therefor.
(x)    Sections 12.1(b)-(c) of the Receivables Purchase Agreement is amended and
restated as follows:
(b)    Any Financial Institution may at any time and from time to time, upon
notice to the Agent and Seller, assign to one or more Persons (“Purchasing
Financial Institutions”) all or any part of its rights and obligations under
this Agreement pursuant to an assignment agreement, substantially in the form
set forth in Exhibit VI hereto (the “Assignment Agreement”) executed by such
Purchasing Financial Institution and such selling Financial Institution. Each
assignee of a Financial Institution must (i) have a short-term debt rating of
A-1 or better by S&P and P-1 by Moody’s, and (ii) be approved by Seller (such
approval not to be unreasonably withheld or delayed); provided, however, that no
such approval of the Seller shall be required (A) in the event that Seller does
not approve of the proposed Purchasing Financial Institution and Seller, the
Agent, such Conduit and the selling Financial Institution fail to agree on an
alternative funding entity within 15 days after the selling Financial
Institution gives notice pursuant to this Section 12.1(b) of the proposed
assignment or (B) if an Amortization Event or a Potential Amortization Event
shall have occurred and is continuing. Upon delivery of the executed Assignment
Agreement to the Agent, such selling Financial Institution shall be released
from its obligations hereunder (including, without limitation, the applicable
obligations of a Related Financial Institution) to the extent of such
assignment. Thereafter the Purchasing Financial Institution shall for all
purposes be a Financial Institution party to this Agreement and shall have all
the rights and obligations of a Financial Institution under this Agreement to
the same extent as if it



11

--------------------------------------------------------------------------------




were an original party hereto and no further consent or action by Seller, the
Purchasers, the Managing Agents or the Agent shall be required.
(c)    In the event that any Financial Institution shall cease to have a
short-term debt rating of A-1 or better by S&P and P-1 by Moody’s (an “Affected
Financial Institution”), such Affected Financial Institution and its Related
Conduit shall be obligated, upon ten (10) Business Days prior written request of
the Seller, to sell and assign all of their respective rights and obligations
under the Transaction Documents (including their Capital) (i) to any other
Financial Institution selected by the Seller that is (x) a party to this
Agreement, (y) not an Affected Financial Institution and (z) willing, in such
Financial Institution’s sole discretion, to purchase and assume such rights and
obligations (it being understood and agreed that no Financial Institution shall
have any obligation to purchase or assume any such rights or obligations of any
other Financial Institution or Conduit), or (ii) if no other Financial
Institution then meets the criteria specified in clause (i) above or no
Financial Institution agrees to purchase the Affected Financial Institution’s
rights and obligations under the Transaction Documents, to any other commercial
bank selected by the Seller and acceptable to the Agent (such acceptance not to
be unreasonably withheld) with short-term debt ratings of A-1 or better by S&P
and P-1 by Moody’s, which commercial bank is willing to purchase and assume such
rights and obligations; provided that the Affected Financial Institution, its
Related Conduit, their Managing Agent and any other related Affected Parties
receive payment in full, pursuant to an Assignment Agreement, of all amounts
then owing to them under the Transaction Documents (including, without
limitation, all their outstanding Capital, accrued Yield, any fees accrued under
the Fee Letter); and provided, further, that any such sale and assignment shall
be made pursuant to an Assignment Agreement in form and substance reasonably
satisfactory to the Agent and the Seller; and provided, further, that if the
Affected Financial Institution or any Affiliate thereof is the Agent, another
Person shall have been appointed as a successor Agent in accordance with Section
11.8.
(y)    Section 12.1 of the Agreement is amended by adding the following as a new
clause (e) immediately following clause (d):
(e)    The Agent, acting solely for this purpose as an agent of Seller, shall
maintain at one of its offices in New York a copy of each Assignment Agreement
delivered to it and a register for the recordation of the names and addresses of
the Purchasers, and the Commitments of, and amount of Capital owing to, each
Purchaser pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and Seller,
the Servicer, the Agent and each Affected Party shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Purchaser
hereunder for all purposes of this Agreement,



12

--------------------------------------------------------------------------------




notwithstanding notice to the contrary. The Register shall be available for
inspection by Seller, the Servicer and any Affected Party at any reasonable time
and from time to time upon reasonable prior notice.
(z)    Section 12.2 of the Receivables Purchase Agreement is amended by adding
the following text immediately following the last sentence therein:
Each Financial Institution that sells a participating interest shall, acting
solely for this purpose as an agent of Seller, maintain a register on which it
enters the name and address of each Participant and the amount of each
Participant’s participating interest in the Purchaser Interests or other
obligations under this Agreement (the “Participant Register”); provided that no
Financial Institution shall have any obligation to disclose all or any portion
of the Participant Register to Seller, the Servicer, the Agent or any other
Person (including the identity of any Participant or any information relating to
a Participant’s participating interest in the Purchaser Interests or other
obligations) except to the extent such disclosure is necessary to establish that
such Purchaser Interests or other obligations are in registered form under
Section 5f.103-1(c) of the U.S. Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such
Financial Institution shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining the Participant Register.
(aa)    Section 13.1 of the Receivables Purchase Agreement is amended by
deleting the last sentence thereof.
(bb)    The last sentence of Section 14.5(b) of the Receivables Purchase
Agreement is amended and restated as follows:
In addition, the Purchasers, any Funding Source, the Managing Agents and the
Agent may disclose any such nonpublic information pursuant to any law, rule,
regulation, direction, request or order of any judicial, administrative or
regulatory authority or proceedings (whether or not having the force or effect
of law), and, without limiting the generality of the foregoing, may disclose any
such nonpublic information to any nationally recognized statistical rating
organization as contemplated by Section 17g-5 of the Securities Exchange Act of
1934, as amended.
(cc)    Section 14.17 of the Receivables Purchase Agreement is amended by adding
the phrase “Patriot Act.” immediately prior to the first sentence thereof.
(dd)    The following new defined terms and definitions thereof are added to
Exhibit I to the Receivables Purchase Agreement in the appropriate alphabetical
order:



13

--------------------------------------------------------------------------------




“Affected Party” means each Purchaser, each Managing Agent, the Agent and each
Funding Source.
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
“CP Rate” means, for any period with respect to the Purchaser Interests (or
portion thereof) of any Conduit then being funded by the issuance of Commercial
Paper, the per annum rate equivalent to the weighted average cost (as determined
such Conduit or its Managing Agent and which shall include commissions and fees
of placement agents and dealers, incremental carrying costs incurred with
respect to Commercial Paper maturing on dates other than those on which
corresponding funds are received by such Conduit, other borrowings by such
Conduit (other than under any Liquidity Agreement) and any other costs and
expenses associated with the issuance of Commercial Paper) of or related to the
issuance of Commercial Paper that is allocated, in whole or in part, by such
Conduit or its Managing Agent to fund or maintain such Purchaser Interests (and
which may be also allocated in part to the funding of other assets of such
Conduit (determined in the case of Commercial Paper issued on a discount by
converting the discount to an interest equivalent rate per annum).
“Excluded Taxes” means, in the case of each Affected Party, (i) taxes imposed on
its overall net income and franchise taxes (and any interest, fees or penalties
for late payment thereof) imposed on it by (a) the jurisdiction under the Laws
of which such Affected Party is incorporated or organized or (b) the
jurisdiction in which such Affected Party’s principal executive office or such
Affected Party’s applicable Funding Office is located; and (ii) any Taxes
imposed under FATCA (or any amended or successor version of FATCA if such
amended or successor version provides a commercially reasonable mechanism to
avoid the tax imposed thereunder by satisfying the information reporting and
other requirements of FATCA).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Funding Office” means, with respect to any Affected Party, the office, branch,
subsidiary or Affiliate of such Affected Party in which it elects to book its
interest in the Purchased Interest or its other interests hereunder.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,



14

--------------------------------------------------------------------------------




taxing, regulatory or administrative powers or functions of or pertaining to
government.
“Law” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders or administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of Law.
“Non-U.S. Affected Party” has the meaning set forth in Section 10.4(d)(ii).
“OFAC”  means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Other Taxes” has the meaning set forth in Section 10.4(b).
“PNC” means PNC Bank, National Association.
“PNC Conduit” means Market Street Funding LLC.
“Sanctioned Country”  means a country subject to a sanctions program identified
on the list maintained by OFAC and available at:
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.
“Sanctioned Person”  means (i) A person named on the list of “Specially
Designated Nationals” or “Blocked Persons” maintained by OFAC available at:
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time or (ii) (A) an agency of the
government of a Sanctioned Country, (B) an organization controlled by a
Sanctioned Country, or (C) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC.
“Specified Regulation” means, without regard to the date enacted, adopted or
issued, (a) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (b) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III.
“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, charges, or withholdings, and any and all



15

--------------------------------------------------------------------------------




liabilities with respect to the foregoing (including interest, penalties and
additions to taxes), but excluding Excluded Taxes.
“U.S. Affected Party” has the meaning set forth in Section 10.4(d)(i).
(ee)    The following defined terms and definitions thereof set forth Exhibit I
to the Receivables Purchase Agreement are deleted therefrom in their entirety:
(i)    “BTMU”;
(ii)    “Conduit Costs”;
(iii)    “Credit Agricole”;
(iv)    “Credit Agricole Conduit”;
(v)    “Federal Funds Effective Rate”;
(vi)    “Pooled Commercial Paper”;
(vii)    “RBS”;
(viii)    “RBS Conduit”; and
(ix)    “Servicing Agreement Amendments”.
(ff)    The definition of “Carrying Cost Reserve” set forth in Exhibit I of the
Receivables Purchase Agreement is amended by deleting the phrase “Conduit Costs”
where it appears therein and substituting the phrase “CP Costs” therefor.
(gg)    The definition of “Carrying Cost Reserve Percentage” set forth in
Exhibit I of the Receivables Purchase Agreement is amended by deleting the
number “2.25” where it appears therein and substituting the number “2.00”
therefor.
(hh)    The definition of “Commitment Availability” set forth in Exhibit I of
the Receivables Purchase Agreement is amended by deleting the phrase “divided by
102%” where it appears therein.
(ii)    The definition of “CP Costs” set forth in Exhibit I of the Receivables
Purchase Agreement is amended and restated as follows:
“CP Costs” means for each day with respect to any Purchaser Interest (or any
portion thereof) of any Conduit, an amount equal to the product of (i) the
applicable CP Rate, times, (ii) the Capital of such Purchaser Interest on such
day, times (iii) 1/360; provided, that notwithstanding anything in this
Agreement or the other Transaction Documents to the contrary, Seller agrees that
any amounts payable to such Conduit in respect of CP Costs for any



16

--------------------------------------------------------------------------------




period with respect to any Purchaser Interests (or portion thereof) funded by
such Conduit by the issuance of Commercial Paper shall include an amount equal
to the portion of the face amount of the outstanding Commercial Paper issued to
fund or maintain such Purchaser Interests (or portion thereof) that corresponds
to the portion of the proceeds of such Commercial Paper that was used to pay the
interest component of maturing Commercial Paper issued to fund or maintain such
Purchaser Interests (or portion thereof), to the extent that such Conduit had
not received payments of interest in respect of such interest component prior to
the maturity date of such maturing Commercial Paper (for purposes of the
foregoing, the “interest component” of Commercial Paper equals the excess of the
face amount thereof over the net proceeds received by such Conduit from the
issuance of Commercial Paper, except that if such Commercial Paper is issued on
an interest-bearing basis, its “interest component” will equal the amount of
interest accruing on such Commercial Paper through maturity).
(jj)    The definition of “Dilution Stress Factor” set forth in Exhibit I of the
Receivables Purchase Agreement is amended and restated as follows:
“Dilution Stress Factor” means, at any time, the “Dilution Stress Factor” set
forth in the table below corresponding to the Ratings Level in effect at such
time and set forth in the table below:
Ratings Level
Dilution Stress Factor
Ratings Level 1
2.00
Ratings Level 2
2.00
Ratings Level 3
2.25
Ratings Level 4
2.25

(kk)    The definition of “Federal Funds Rate” set forth in Exhibit I of the
Receivables Purchase Agreement is amended and restated as follows:
“Federal Funds Rate” means, for any day, the weighted average (rounded upwards,
if necessary, to the next 1/100 of 1%) of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published on the next succeeding Business Day by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average (rounded upwards, if necessary, to the next 1/100
of 1%) of the quotations for such day for such transactions received by the
Agent from three Federal funds brokers of recognized standing selected by it.



17

--------------------------------------------------------------------------------




(ll)    Clause (i) of the definition of “Fee Letter” set forth in Exhibit I of
the Receivables Purchase Agreement is amended by deleting the date “November 9,
2010” where it appears therein and substituting the date “November 6, 2012”
therefor.
(mm)    The definition of “Fitch” set forth in Exhibit I of the Receivables
Purchase Agreement is amended and restated as follows:
“Fitch” means Fitch, Inc. (d/b/a Fitch Ratings) or any successor thereto that is
a nationally recognized statistical rating organization.
(nn)    Clause (A) of the definition of “LIBO Rate” set forth in Exhibit I of
the Receivables Purchase Agreement is amended by deleting the phrase “BBAL 10”
where it appears therein and substituting the phrase “BBAM2” therefor.
(oo)    The definition of “Liquidity Termination Date” set forth in Exhibit I of
the Receivables Purchase Agreement is amended by deleting the date “November 9,
2012” where it appears therein and substituting the date “November 6, 2014”
therefor.
(pp)    The definition of “Loss Stress Factor” set forth in Exhibit I of the
Receivables Purchase Agreement is amended and restated as follows:
“Loss Stress Factor” means, at any time, the “Loss Stress Factor” set forth in
the table below corresponding to the Ratings Level in effect at such time and
set forth in the table below:
Ratings Level
Loss Stress Factor
Ratings Level 1
2.00
Ratings Level 2
2.00
Ratings Level 3
2.25
Ratings Level 4
2.25



(qq)    Clause (i) of the definition of “Material Adverse Effect” set forth in
Exhibit I of the Receivables Purchase Agreement is amended by adding the phrase
“taken as a whole” immediately following the word “Subsidiaries” where it
appears therein.
(rr)    The definition of “Moody’s” set forth in Exhibit I of the Receivables
Purchase Agreement is amended and restated as follows:
“Moody’s” means Moody’s Investors Service, Inc. or any successor thereto that is
a nationally recognized statistical rating organization.



18

--------------------------------------------------------------------------------




(ss)    The definition of “Performance Guaranty” set forth in Exhibit I of the
Receivables Purchase Agreement is amended and restated as follows:
“Performance Guaranty” means that certain Fourth Amended and Restated
Performance Guaranty, dated as of November 6, 2012, by Performance Guarantor in
favor of Seller, as the same may be reaffirmed, amended, restated or otherwise
modified from time to time.
(tt)    The definition of “Prime Rate” set forth in Exhibit I of the Receivables
Purchase Agreement is amended and restated as follows:
“Prime Rate” means a rate per annum equal to the higher of (x) the prime rate of
interest announced from time to time by the Agent (which is not necessarily the
lowest rate charged to any customer), changing when and as said prime rate
changes, and (y) the Federal Funds Rate plus 0.50%.
(uu)    The definition of “S&P” set forth in Exhibit I of the Receivables
Purchase Agreement is amended and restated as follows:
“S&P” means Standard & Poor’s Financial Services LLC or any successor thereto
that is a nationally recognized statistical rating organization.
(vv)    Each of Exhibit II, Exhibit III, Exhibit X, Exhibit XI, Schedule A
Schedule C, and Schedule D to the Receivables Purchase Agreement is replaced in
its entirety with new Exhibit II, Exhibit III, Exhibit XI, Schedule A, Schedule
C, and Schedule D respectively, attached hereto.


(ww)    For the avoidance of doubt and as shown on Schedule A hereto, the
Commitments and Conduit Purchase Limits of the respective Purchasers are set
forth in the following tables:
Financial Institution
Commitment
Wells Fargo Bank, N.A.
$200,000,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd., acting through its New York Branch
$400,000,000
PNC Bank, National Association
$150,000,000
The Bank of Nova Scotia
$200,000,000

 
Conduit
Conduit Purchase Limit
Liberty Street Funding LLC
$200,000,000
Victory Receivables Corporation
$400,000,000
Market Street Funding LLC
$150,000,000




19

--------------------------------------------------------------------------------




Section 6.    Certain Covenants.    The Agent, Conduits, Managing Agents and
Financial Institutions hereby waive compliance with the requirement set forth in
Section 7.1(i)(ix) of the Receivables Purchase Agreement that any consolidated
financial statements of any Cardinal Entity or any Affiliate thereof that
include Seller and that are filed with the Securities and Exchange Commission or
any other governmental agency have notes clearly stating that Seller is a
separate legal entity and that its assets will be available first and foremost
to satisfy the claims of the creditors of Seller, solely for the periods between
July 1, 2010 and November 9, 2012.
Section 7.    Consent to Performance Guaranty. Each of the parties hereto hereby
acknowledges, agrees and consents to the Agent’s entry into the Performance
Guaranty (as such term is redefined hereby).
Section 8.    Representations and Warranties. On the date hereof, each Seller
Party hereby represents and warrants (as to itself) to the Purchasers, the
Managing Agents and the Agent as follows:
(a)    after giving effect to this Amendment, no event or condition has occurred
and is continuing which constitutes an Amortization Event or Potential
Amortization Event;
(b)    after giving effect to this Amendment, the representations and warranties
of such Person set forth in the Receivables Purchase Agreement and each other
Transaction Document are true and correct as of the date hereof, as though made
on and as of such date (except to the extent such representations and warranties
relate solely to an earlier date and then as of such earlier date); and
(c)    this Amendment constitutes the valid and binding obligation of such
Person, enforceable against such Person in accordance with its terms.
Section 9.    Conditions to Effectiveness of this Amendment. This Amendment
shall become effective as of the date hereof upon receipt by the Agent of each
of the following, in each case, in form and substance reasonably satisfactory to
the Agent:
(a)    counterparts of this Amendment, duly executed by each of the parties
hereto;
(b)    counterparts of the Fee Letter and the Performance Guaranty (as redefined
hereby), duly executed by each of the parties thereto;
(c)    a certificate of the secretary or assistant secretary of each of the
Seller, Griffin and Cardinal attaching and certifying as to (i) the incumbency,
names and signatures of the officers authorized on such Person’s behalf to
execute this Amendment and any other documents to be delivered by it hereunder,
(ii) a copy of the resolutions of the board of directors (or any other Person or
group exercising similar management and control) of such Person, (iii) a copy of
such Person’s certificate of formation, articles of incorporation or similar
organizational document, and (iv) a copies of such Person’s limited liability
company agreement, management agreement, bylaws or similar organizational
documents, as applicable;



20

--------------------------------------------------------------------------------




(d)    a good standing certificate for each of the Seller, Griffin and Cardinal
issued on or within thirty (30) days prior to the date hereof by the Secretary
of State (or the equivalent thereof) of its state of organization or
incorporation and of each jurisdiction where its chief executive office or
principal place of business is located; and
(e)    customary opinions of counsel to the Seller, Griffin and Cardinal
regarding true sale and substantive consolidation matters with respect to the
transactions contemplated by the Receivables Purchase Agreement and the other
Transaction Documents.
Section 10.    Miscellaneous.
(a)    Effect of Amendment; Ratification. Except as specifically set forth
herein, the Receivables Purchase Agreement (as amended hereby) is hereby
ratified and confirmed in all respects, and all of its provisions shall remain
in full force and effect. After this Amendment becomes effective, all references
in the Receivables Purchase Agreement (or in any other Transaction Document) to
“the Receivables Purchase Agreement”, “this Agreement”, “hereof”, “herein”, or
words of similar effect, in each case referring to the Receivables Purchase
Agreement, shall be deemed to be references to the Receivables Purchase
Agreement as amended hereby. This Amendment shall not be deemed to expressly or
impliedly waive, amend, or supplement any provision of the Receivables Purchase
Agreement other than as specifically set forth herein.
(b)    Costs, Fees and Expenses. The Seller agrees to reimburse each of the
parties hereto (other than Griffin) on demand for all reasonable costs, fees and
expenses incurred by such parties (including, without limitation, their
reasonable fees and expenses of counsel) incurred in connection with the
preparation, execution and delivery of this Amendment.
(c)    Counterparts; Delivery. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, and each
counterpart shall be deemed to be an original, and all such counterparts shall
together constitute but one and the same instrument. Delivery of an executed
counterpart of a signature page to this Amendment by facsimile or other
electronic means shall be effective as delivery of a manually executed
counterpart of this Amendment.
(d)    Severability. Any provision contained in this Amendment which is held to
be inoperative, unenforceable or invalid in any jurisdiction shall, as to that
jurisdiction, be inoperative, unenforceable or invalid without affecting the
remaining provisions of this Amendment in that jurisdiction or the operation,
enforceability or validity of such provision in any other jurisdiction.
(e)    Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the Receivables Purchase Agreement or any provision hereof or
thereof.
(f)    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF ILLINOIS.



21

--------------------------------------------------------------------------------




(g)    WAIVER OF TRIAL BY JURY. TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR IN CONNECTION WITH THIS
AMENDMENT OR ANY MATTER ARISING HEREUNDER OR THEREUNDER.
(Signature Pages Follow)





22

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed as
of the date first above written.
CARDINAL HEALTH FUNDING, LLC, as Seller




By: /s/ Kenneth C. Wilder
Name: Kenneth C. Wilder
Title: President






GRIFFIN CAPITAL, LLC, as Servicer




By: /s/ Kenneth C. Wilder
Name: Kenneth C. Wilder
Title: President

S-1    7th Amendment and Joinder

--------------------------------------------------------------------------------




WELLS FARGO BANK, N.A.,
as a Financial Institution and as Managing Agent for WF’s Purchaser group




By: /s/ William P. Rutkowski
Name: William P. Rutkowski
Title: Vice President



S-2    7th Amendment and Joinder

--------------------------------------------------------------------------------




WINDMILL FUNDING CORPORATION, as an exiting Conduit




By: /s/ John L. Fridlington
Name: John L. Fridlington
Title: Vice President






THE ROYAL BANK OF SCOTLAND PLC, as the exiting Related Financial Institution for
Windmill and as the exiting Managing Agent for Windmill’s Purchaser Group






By: /s/ Thomas J. Educate
Name: Thomas J. Educate
Title: Managing Director





S-3    7th Amendment and Joinder

--------------------------------------------------------------------------------




ATLANTIC ASSET SECURITIZATION LLC, as an exiting Conduit




By: /s/ Sam Pilcer
Name: Sam Pilcer
Title: Managing Director




By: /s/ Kostantina Kourmpetis
Name: Konstantina Kourmpetis
Title: Managing Director






CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK NEW YORK BRANCH, as the exiting
Related Financial Institution for Atlantic and as the exiting Managing Agent for
Atlantic’s Purchaser Group




By: /s/ Sam Pilcer
Name: Sam Pilcer
Title: Managing Director




By: /s/ Kostantina Kourmpetis
Name: Konstantina Kourmpetis
Title: Managing Director



S-4    7th Amendment and Joinder

--------------------------------------------------------------------------------




MARKET STREET FUNDING LLC, as a Conduit




By: /s/ Doris J. Hearn
Name: Doris J. Hearn
Title: Vice President






PNC BANK, NATIONAL ASSOCIATION, as Related Financial Institution for Market
Street and as Managing Agent for Market Street’s Purchaser Group




By: /s/ Mark Falcione
Name: Mark Falcione
Title: Senior Vice President



S-5    7th Amendment and Joinder

--------------------------------------------------------------------------------




VICTORY RECEIVABLES CORPORATION, as a Conduit




By: /s/ David V. DeAngelis
Name: David V. DeAngelis
Title: Vice President






THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Related Financial
Institution for Victory, as Managing Agent for Victory’s Purchaser Group and as
Agent




By: /s/ Van Dusenbury
Name: Van Dusenbury
Title: Managing Director



S-6    7th Amendment and Joinder

--------------------------------------------------------------------------------




LIBERTY STREET FUNDING LLC, as a Conduit




By: /s/ John L. Fridlington
Name: John L. Fridlington
Title: Vice President






THE BANK OF NOVA SCOTIA, as Related Financial Institution for Liberty Street and
as Managing Agent for Liberty Street’s Purchaser Group




By: /s/ Mark Sparrow
Name: Mark Sparrow
Title: Director





S-7    7th Amendment and Joinder

--------------------------------------------------------------------------------





EXHIBIT II
FORM OF PURCHASE NOTICE

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Agent and a Managing
Agent
12th Floor
1251 Avenue of the Americas
New York, NY 10020
Attention: John Donoghue and Luna Mills

PNC Bank, National Association, as a Managing Agent
Three PNC Plaza
225 Fifth Avenue
Pittsburgh, PA 15222-2707
Attention: William Falcon
The Bank of Nova Scotia, as a Managing Agent
One Liberty Plaza
New York, New York 10006
Attention: Darren Ward
Wells Fargo Bank, N.A., as a Managing Agent
6 Concourse Pkwy.
Suite 1450
Atlanta, GA 30328
Attention: Tim Brazeau, Floria Whitcomb and Bill Rutkowski
Re: PURCHASE NOTICE
Ladies and Gentlemen:
Reference is hereby made to the Third Amended and Restated Receivables Purchase
Agreement, dated as of November 19, 2007, as amended, by and among Cardinal
Health Funding, LLC, a Nevada limited liability company (the “Seller”), Griffin
Capital, LLC, as Servicer, the Financial Institutions, the Conduits, the
Managing Agents and The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as
Agent (as amended, restated, supplemented or otherwise modified from time to
time, the “Receivables Purchase Agreement”). Capitalized terms used herein shall
have the meanings assigned to such terms in the Receivables Purchase Agreement.
The Agent and the Managing Agents are hereby notified of the following
Incremental Purchase:





Exh. II-1

--------------------------------------------------------------------------------




Purchase Price:
$
Portion of the Purchase Price Payable by the BNS Conduit’s Purchaser Group:
$
Portion of Purchase Price Payable by the BTMU Conduit’s Purchaser Group:
$
Portion of Purchase Price Payable by the PNC Conduit’s Purchaser Group:
$
Portion of Purchase Price Payable by WF:
$
Date of Purchase:
 
Requested Discount Rate: 6
LIBO Rate
Requested Tranche Period: 7
[______________________________]



Please credit the Purchase Price in immediately available funds to our Facility
Account [and then wire-transfer the Purchase Price in immediately available
funds on the above-specified date of purchase to]:
[Account Name]
[Account No.]
[Bank Name & Address]
[ABA #]
Reference:
Telephone advice to: [Name] @ tel. no. ( )
Please advise [Name] at telephone no. ( ) _________________ if any Conduit will
not be making this purchase.
In connection with the Incremental Purchase to be made on the above listed “Date
of Purchase” (the “Purchase Date”), the Seller hereby certifies that the
following statements are true on the date hereof, and will be true on the
Purchase Date (before and after giving effect to the proposed Incremental
Purchase):
(i)    the representations and warranties of the Seller set forth in Section 5.1
and 5.2 of the Receivables Purchase Agreement are true and correct on and as of
the Purchase Date as though made on and as of such date (except to the extent
such representations and warranties relate solely to an earlier date and then as
of such earlier date);
(ii)    no event has occurred and is continuing, or would result from the
proposed Incremental Purchase, that will constitute an Amortization Event or a
Potential Amortization Event;

Exh. II-2

--------------------------------------------------------------------------------




(iii)    the Amortization Date has not occurred, the Aggregate Capital does not
exceed the Purchase Limit and the aggregate Purchaser Interests do not exceed
100%; and
(iv)    the amount of Aggregate Capital is $_________ after giving effect to the
Incremental Purchase to be made on the Purchase Date.
Very truly yours,

CARDINAL HEALTH FUNDING, LLC


By:    
Name:
Title:





Exh. II-3

--------------------------------------------------------------------------------




EXHIBIT III

LEGAL NAMES; JURISDICTIONS OF ORGANIZATION;
LOCATIONS OF RECORDS;
FEDERAL EMPLOYER IDENTIFICATION NUMBERS;
STATE ORGANIZATIONAL IDENTIFICATION NUMBERS
Seller
 
 
 
Legal Name:
Cardinal Health Funding, LLC
Jurisdiction of Organization
Nevada
Locations of Records:
7000 Cardinal Place
Dublin, Ohio 43017
Federal Employer’s Identification Number:
88-0462827
State Organizational Identification Number:
LLC4939-2000
 
 
Servicer
 
 
 
Legal Name:
Griffin Capital, LLC
Jurisdiction of Organization
Nevada
Locations of Records:
7000 Cardinal Place
Dublin, Ohio 43017
Federal Employer’s Identification Number:
86-0860268
State Organizational Identification Number:
LLC5421-2002




Exhibit III

--------------------------------------------------------------------------------




EXHIBIT X

[RESERVED]



Ex. X-1

--------------------------------------------------------------------------------




EXHIBIT XI

FORM OF REDUCTION NOTICE

_____________________, 20___
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Agent and a Managing
Agent
12th Floor
1251 Avenue of the Americas
New York, NY 10020
Attention: John Donoghue and Luna Mills
PNC Bank, National Association, as a Managing Agent
Three PNC Plaza
225 Fifth Avenue
Pittsburgh, PA 15222-2707
Attention: William Falcon
The Bank of Nova Scotia, as a Managing Agent
One Liberty Plaza
New York, New York 10006
Attention: Darren Ward
Wells Fargo Bank, N.A., as a Managing Agent
6 Concourse Pkwy.
Suite 1450
Atlanta, GA 30328
Attention: Tim Brazeau, Floria Whitcomb and Bill Rutkowski
Ladies and Gentlemen:
The undersigned, ____________________________, refers to the Third Amended and
Restated Receivables Purchase Agreement, dated as of November 19, 2007 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Receivables Purchase Agreement”, the terms defined therein being used herein as
therein defined), among the undersigned, Griffin Capital, LLC, as Servicer (
“Servicer”), certain Conduits party thereto, certain Financial Institutions
parties thereto, certain Managing Agents party thereto and The Bank of Tokyo-

Ex. XI-1

--------------------------------------------------------------------------------




Mitsubishi UFJ, Ltd., New York Branch, as Agent for such Conduits and Financial
Institutions (the Conduits and the Financial Institutions, collectively, the
“Purchasers”). Pursuant to Section 1.3 of the Receivables Purchase Agreement,
the undersigned hereby irrevocably notifies you that it will repay [all] [a
portion] of the Capital outstanding under the Receivables Purchase Agreement and
in that connection sets forth below the information relating to such repayment
(the “Proposed Reduction”):
The Business Day of the Proposed Reduction is _________________, 20_____.
The total amount of the Proposed Reduction is $_____________________.

The Pro Rata Share of the Proposed Reduction for each Conduit is:
$______________ for Liberty Street Funding LLC;
$______________ for Victory Receivables Corporation; and
$______________ for Market Street Funding LLC.
The Pro Rata Share of the Proposed Reduction for each Financial Institution is:
$______________ for BNS, $_______________ for BTMU, $_______________ for WF and
$______________ for PNC.
On the date of the Proposed Reduction, the Seller shall pay to each relevant
Purchaser(s), an amount equal to (i) such Purchaser’s Pro Rata Share of the
outstanding Capital described above, plus (ii) all Broken Funding Costs (if
any), plus (iii) all other amounts payable to the Agent or any Purchaser under
the Transaction Documents.
Very truly yours,


CARDINAL HEALTH FUNDING, LLC

By:            
Name:
Title:

Ex. XI-2

--------------------------------------------------------------------------------




SCHEDULE A

COMMITMENTS, CONDUIT PURCHASE LIMITS, WIRING INSTRUCTIONS,
RELATED FINANCIAL INSTITUTIONS AND MANAGING AGENTS


Financial Institutions, Commitments and Wiring Instructions
for Financial Institutions

Financial Institution
Commitment
Wiring Instructions for Payments to Financial Institutions 
 
(Wiring instructions for payments to Conduits are on the following page)
Wells Fargo Bank, N.A.
$200,000,000
Wells Fargo Bank, N.A.
ABA # 121-000-248
A/C # 37235547964500543
Ref: CHU01-Cardinal Health
The Bank of Tokyo-Mitsubishi UFJ, Ltd., acting through its New York Branch, with
respect to Victory Receivables Corporation
$400,000,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
ABA # 026-009-632
AC#  310-051-428
Account Name:  VRC
Reference:  Cardinal Health
PNC Bank, National Association, with respect to Market Street Funding LLC
$150,000,000
PNC Bank, NA
Routing # 043000096
A/C # 1002422076
A/C Name: Market Street Funding LLC
Ref: Cardinal Health
The Bank of Nova Scotia, with respect to Liberty Street Funding LLC
$200,000,000
The Bank of Nova Scotia - New York Agency
ABA#: 026 – 002532
Account: Liberty Street Funding LLC
Acct#: 2158-13


Schedule A-1

--------------------------------------------------------------------------------






Conduit Purchase Limits, Wiring Instructions for Conduits and
Related Financial Institutions of Conduits


Conduit
Conduit Purchase Limit
Wiring Instructions for Conduits
Related Financial Institution
Liberty Street Funding LLC
$200,000,000
The Bank of Nova Scotia - New York Agency
ABA#: 026 - 002532
Account: Liberty Street Funding LLC
Acct#: 2158-13
The Bank of Nova Scotia
Victory Receivables Corporation
$400,000,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
ABA # 026-009-632
AC#  310-051-428
Account Name:  VRC
Reference:  Cardinal Health
The Bank of Tokyo-Mitsubishi UFJ, Ltd., acting through its New York Branch
Market Street Funding LLC
$150,000,000
PNC Bank, NA
Routing # 043000096
A/C # 1002422076
A/C Name: Market Street Funding LLC
Ref: Cardinal Health
PNC Bank, National Association


Schedule A-2

--------------------------------------------------------------------------------






Managing Agents
Purchasers
Managing Agent
Liberty Street Funding LLC, as Conduit
The Bank of Nova Scotia., as Financial Institution
The Bank of Nova Scotia
Victory Receivables Corporation, as Conduit
The Bank of Tokyo-Mitsubishi UFJ, Ltd., acting through its New York Branch, as
Financial Institution
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
Market Street Funding LLC
PNC Bank, National Association
PNC Bank, National Association
Wells Fargo Bank, N.A., as a Financial Institution
Wells Fargo Bank, N.A.


Schedule A-3

--------------------------------------------------------------------------------






Purchaser Groups
Liberty Street Funding LLC, as Conduit

The Bank of Nova Scotia, as Financial Institution and as Managing Agent
Victory Receivables Corporation, as Conduit

The Bank of Tokyo-Mitsubishi UFJ, Ltd., acting through its New York Branch, as
Financial Institution

The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch, as Managing Agent
Market Street Funding LLC, as Conduit

PNC Bank, National Association, as Financial Institution and as Managing Agent
Wells Fargo Bank, N.A., as Financial Institution and as Managing Agent




Schedule A-4

--------------------------------------------------------------------------------




Agent and Wiring Instructions for the Agent


Agent
Wiring Instructions for Agent
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
ABA # 026-009-632
AC#  310-051-428
Account Name:  VRC
Reference:  Cardinal Health




Schedule A-5

--------------------------------------------------------------------------------




SCHEDULE C

NOTICE ADDRESSES
Seller:
Cardinal Health Funding, LLC
7000 Cardinal Place
 
Dublin, Ohio 43017
 
 
 
Attention: Kenneth C. Wilder
 
 
 
with a copy to:
 
Cardinal Health, Inc.
 
7000 Cardinal Place
 
Dublin, Ohio 43017
 
Attention: Senior Counsel – Corporate & Securities or, for purposes of Sections
3.3 and 4.2 only, Treasury (Fax No. 614/652-8639)
 
 
Servicer:
Griffin Capital, LLC
7000 Cardinal Place
 
Dublin, Ohio 43017
 
 
 
Attention: Kenneth C. Wilder
 
 
 
with a copy to:
 
Cardinal Health, Inc.
 
7000 Cardinal Place
 
Dublin, Ohio 43017
 
Attention: Senior Counsel – Corporate & Securities
 
 
BNS:
The Bank of Nova Scotia
 
One Liberty Plaza
 
New York, New York 10006
 
Attn: Darren Ward
 
Fax: 212-225-5274
 
 
BNS Conduit:
Liberty Street Funding LLC
 
c/o Global Securitization Services, LLC
 
114 West 47th Street Suite 2310
 
New York, New York 10036
 
Attn: Jill A. Russo
 
Fax: (212) 302-8767
 
 


Sch. C-1

--------------------------------------------------------------------------------




 
(with a copy to BNS)
 
 
BTMUNY:
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
 
1251 Avenue of the Americas, 12th Floor
 
New York, NY 10020
 
Attn: Nicolas Mounier
 
Fax: (212) 782-6998
 
 
BTMU Conduit:
Victory Receivables Corporation
 
c/o The Bank of Tokyo-Mitsubishi UFJ, Ltd.
 
1251 Avenue of the Americas
 
New York, NY 10020
 
Attn: Aditya Reddy
 
Fax: (212) 782-6448
 
 
 
(with a copy to BTMUNY)
 
 
PNC
PNC Bank, National Association
 
Three PNC Plaza
 
225 Fifth Avenue
 
Pittsburgh, PA 15222-2707
 
Attention: William Falcon
 
Fax: 412-762-9184
 
 
PNC Conduit:
Market Street Funding LLC
 
c/o AMACAR Group, LLC
 
6525 Morrison Blvd. Ste. 318
 
Charlotte, NC 28211
 
Attention: Cynthia Reames
 
Fax: 704-365-1362
 
 
 
(with a copy to PNC)
 
 
Wells Fargo Bank, N.A.
Wells Fargo Bank, N.A.
 
6 Concourse Pkwy.
 
Suite 1450
 
Atlanta, GA 30328
 
Attention: Tim Brazeau, Floria Whitcomb and Bill Rutkowski
 
Fax: 404-732-0851






Sch. C-2

--------------------------------------------------------------------------------




SCHEDULE D

CONCENTRATION LIMIT
“Concentration Limit” means, at any time, for any Obligor, three percent (3%) of
the aggregate Outstanding Balance of all Receivables that are Eligible
Receivables, or such other amount (a “Special Concentration Limit”) for such
Obligor designated by the Agent; provided, that, and to the extent applicable,
the Rating Agencies then rating the Commercial Paper notes of the applicable
Conduit shall have confirmed that the ratings of the Commercial Paper notes of
such Conduit will not be downgraded or withdrawn as a result of any designation
by the Agent of any new Obligor subject to a Special Concentration Limit or any
increase by the Agent of an existing Special Concentration Limit percentage; and
provided, further, that in the case of an Obligor and any Affiliate of such
Obligor, the Concentration Limit shall be calculated as if such Obligor and such
Affiliate are one Obligor; and provided, further, that the Agent or any Managing
Agent may, upon not less than three Business Days’ notice to Seller, cancel any
Special Concentration Limit; and provided, further, that (i) the Special
Concentration Limit for the Obligor Walgreen Co. shall be automatically
cancelled if, at any time, the senior unsecured short-term debt ratings of
Walgreen Co. fall below A-2 (or is withdrawn), as determined by S&P, and fall
below P-2 (or is withdrawn), as determined by Moody’s, and (ii) the Special
Concentration Limit for the Obligor CVS Caremark Corporation shall be
automatically cancelled if, at any time, the senior unsecured short-term debt
ratings of CVS Caremark Corporation fall below A-2 (or is withdrawn), as
determined by S&P, and fall below P-2 (or is withdrawn), as determined by
Moody’s. The following Special Concentration Limits have been established by the
Agent for the following Obligors:
Obligor
Special Concentration Limit
(% of the aggregate Outstanding Balance of Eligible Receivables)
CVS Caremark Corporation
21.00%
Walgreen Co.
21.00%






Sch. D-1